Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 05/06/2022. Currently, claims 1-20 are pending in the application. Claims 18-20 are withdrawn from Consideration.


Election/Restrictions

Applicant's election with traverse of Group I, claims 1-17, in the reply filed on 05/06/2022 is acknowledged.

 The first traversal is on the ground(s) that neither claim 15 nor claim 18 specifies whether or not an undoped semiconductor layer is formed and then doped later. Thus, Applicant submits that claims 15 and 18 should be examined together. Applicant also submits that there not a serious search burden to examining Group I and Group II together. The device recited in Group I (e.g., claim 15) and the method recited in Group II (e.g., claim 18) are  closely related, and any search of one of these groups would inherently include results for the other group.


This is not found persuasive and the Examiner has already established burden (as defined in M.P.E.P. 808.02) in the restriction requirement dated 03/07/2022 because one is product claims (claim 15) and another (claim 18) is method claim, and the product can be made by another materially different process from the processes of claims 18-20 as explained in the restriction requirement dated 03/07/2022. There is a search and/or examination burden for the patentably distinct species or device/method claims, wherein they require a different field of search (e.g., searching different classes/subclasses or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one invention would not likely be applicable to another; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C 101 and/or 35 U.S.C 112, first paragraph. Therefore, the requirement is still deemed proper and is therefore made FINAL.

   
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chowdhury et al (US 20170125574 A1).

Regarding claim 1, Figure 12 of Chowdhury discloses a high electron mobility transistor (HEMT), comprising: 
a substrate (1204, [0179]) having a first surface (top surface in the Figure 12); 
a first heterostructure (1214, left of 1218, [0179]) and a second heterostructure (1214, 2DEG, right of 1218) on the substrate and facing each another, each of the first and second heterostructures including a first semiconductor layer (1202, GaN, [0179]) on the first surface of the substrate, a second semiconductor layer (1210, AlGaN, [0179]) on the first surface of the substrate, and a two-dimensional electrode gas (2DEG, [0179]) layer between the first and second semiconductor layers ([0179]); 
a doped semiconductor layer (n+ GaN, 1206 on 1218, [0179]) between the first and second heterostructures; and 
a source contact (S, [0143]) on the first heterostructure and the second heterostructure.

Regarding claim 4, Figure 12 of Chowdhury discloses that the HEMT of claim 1 wherein the first layer of the first (1202) and second (1210) heterostructures includes gallium nitride (GaN), and the second layer of the first and second heterostructures includes aluminum gallium nitride (AlGaN) ([0179]).

Regarding claim 12, Figure 12 of Chowdhury discloses that the HEMT of claim 1, further comprising a gate contact (G, [0178]) on the doped semiconductor layer.

Regarding claim 13, Figure 12 of Chowdhury discloses that the HEMT of claim 12, further comprising a drain contact (D, [0179]) on a second surface of the substrate that is opposite the first surface.


Claims 1-5 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OKADA et al (US 20110156050 A1).

Regarding claim 1, Figure 8/9 of OKADA discloses a high electron mobility transistor (HEMT), comprising: 
a substrate (1+2, [0048]) having a first surface; 
a first heterostructure (27, on left side of middle 6s)  and a second heterostructure (27, on right side of middle 6s) on the substrate and facing each another, each of the first and second heterostructures including a first semiconductor layer (22, [0066]) on the first surface of the substrate, a second semiconductor layer (26, [0066]) on the first surface of the substrate, and a two-dimensional electrode gas (2DEG) layer ([0089]) between the first (22) and second (26) semiconductor layers; 
a doped semiconductor layer (6, [0048]) between the first and second heterostructures; and 
a source contact (6s+33, [0087]) on the first heterostructure and the second heterostructure.


Regarding claim 2, Figure 8/9 of OKADA discloses that the HEMT of claim 1 wherein the source contact (6s+33, [0087]) directly contacts surfaces of the first semiconductor layer (22) and the second semiconductor layer (26) of each of the first heterostructure and the second heterostructure.

Regarding claim 3, Figure 8/9 of OKADA discloses that the HEMT of claim 2 wherein a surface of the second semiconductor layer (26) is substantially coplanar with surfaces of the first and second heterostructures (26 in 27 sidewalls are coplanar).

Regarding claim 4, Figure 8/9 of OKADA discloses that the HEMT of claim 1 wherein the first layer of the first (22) and second (26) heterostructures includes gallium nitride (GaN), and the second layer of the first and second heterostructures includes aluminum gallium nitride (AlGaN) ([0089]).

Regarding claim 5, Figure 8/9 of OKADA discloses that the HEMT of claim 4 wherein the doped semiconductor layer (6) includes gallium nitride (GaN) doped with p-type dopants ([0052]).

Regarding claim 12, Figure 8/9 of OKADA discloses that the HEMT of claim 1, further comprising a gate contact (11, [0048]) on the doped semiconductor layer.




Regarding claim 13, Figure 8/9 of OKADA discloses that the HEMT of claim 12, further comprising a drain contact (39, [0051]) on a second surface of the substrate that is opposite (bottom in the Figure) the first surface (top surface in the Figure).

Regarding claim 14,  Figure 8/9 of OKADA discloses  that the HEMT device of claim 1, further comprising: a third heterostructure and a fourth heterostructure on the substrate and facing one another, each of the third and fourth heterostructures including the first semiconductor layer on the first surface of the substrate, the second semiconductor layer on the first surface of the substrate, and a two-dimensional electrode gas (2DEG) layer between the first and second semiconductor layers, the third and fourth heterostructures spaced laterally apart from the first and second heterostructures, wherein the doped semiconductor layer extends between the third and fourth heterostructures, and the source contact is electrically coupled to the first heterostructure, the second heterostructure, the third heterostructure, and the fourth heterostructure (please see Figure 3, wherein multiple cells are formed with similar structure).




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 6-7 are rejected under 35 U.S.C. 103 as being obvious over OKADA et al (US 20110156050 A1) in view of Yaegashi et al (US 20130248876 A1).

Regarding claim 6, Figure 8/9 of OKADA does not teach the  HEMT of claim 5, further comprising: a first dielectric layer including a portion on the first surface of the substrate (1) between the first and second heterostructures, the doped semiconductor layer (6) on the portion of the first dielectric layer; and a second semiconductor layer (8) on the doped semiconductor layer (6).

However, Yaegashi is a pertinent art which teaches a GaN based semiconductor device, wherein Yaegashi teaches of using a dielectric layer 31 over the substrate under the source electrode in order to control the flow of electrons and hence improving high frequency characteristics of the device ([0061]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a first dielectric layer including a portion on the first surface of the substrate (1, Figure 8 of OKADA) between the first and second heterostructures, wherein the doped semiconductor layer (6) on the portion of the first dielectric layer; and the second semiconductor layer (8) on the doped semiconductor layer (6) according to the teaching of Yaegashi in order to improve high frequency characteristics ([0061] of Yaegashi).

Regarding claim 7, The HEMT of claim 6, further comprising: an epitaxial semiconductor layer (4, [0085]) on the first surface of the substrate (1+2), wherein the first semiconductor layer (22) of each of the first and second heterostructures (27) is on a respective side surface of the epitaxial semiconductor layer (4).



Claims 15-17 are rejected under 35 U.S.C. 103 as being obvious over OKADA et al (US 20110156050 A1) in view of ROBERTS et al (US 20140175454 A1).

Regarding claim 15, Figure 8/9 of OKADA discloses an electronic device, comprising: 
a substrate (1, [0081]) having a first surface; 
a high electron mobility transistor (HEMT) on the substrate, the HEMT including: 
a first heterostructure (27, left of middle 6s in the Figure) and a second heterostructure (27, right of middle 6s in the Figure) on the first surface of the silicon substrate and facing one another, each of the first and second heterostructures including a first semiconductor layer (22, [0066]) on a first surface of the substrate, a second semiconductor layer (26, [0066]) on the first surface of the substrate, and a two-dimensional electrode gas (2DEG) layer ([0089]) between the first (22) and second (26) semiconductor layers; 
a doped semiconductor layer (6, [0052]) between the first and second heterostructures; 
a source contact (6s+33, [0087]) on the first heterostructure and the second heterostructure; 
a gate contact (11, [0087]) on the doped semiconductor layer; and 
a drain contact (39, [0085]) on a second surface of the silicon substrate opposite the first surface.

OKADA does not tach that the substrate is silicon and driving circuitry is on the silicon substrate, and the driver circuitry electrically coupled to the HEMT.

However, ROBERTS is a pertinent art which teaches device and systems for power conversion comprising CMOS driving circuit and high voltage HEMT ([0024]).  ROBERTS, further, teaches that the substrate is a silicon substrate used for the devices ([0037] and [0063]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use silicon substrate according to the teaching of ROBERTS since silicon is low cost and also using same substrate material for both CMOS and HEMT provides lower fabrication cost and ease of fabrication. Further, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use CMOS driver circuitry electrically coupled to the HEMT according to the teaching of ROBERTS in order to fabricate a power conversion circuit with high performance ([0002] of ROBERTS).

Regarding claim 16, OKADA in view of ROBERTS teach that the electronic device of claim 15 wherein the driver circuitry includes a plurality of Complementary Metal Oxide Semiconductor (CMOS) transistors (please see Figure 4 of ROBERTS).


Regarding claim 17, Figure 8/9 of OKADA discloses that the electronic device of claim 15 wherein the first layer (22, [0066]) of the first and second heterostructures includes undoped gallium nitride (GaN) ([0089]), the second layer (26) of the first and second heterostructures includes aluminum gallium nitride (AlGaN) ([0089]), and the doped semiconductor layer (6, [0052]) includes gallium nitride (GaN) doped with p-type dopants.



Allowable Subject Matter

Claims 8-11 are objected to as being dependent upon rejected base claim 7, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 8-9, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a  high electron mobility transistor, comprising: wherein the substrate is a silicon substrate and the epitaxial semiconductor layer is an epitaxial silicon layer.



Regarding claims 10-11, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a  high electron mobility transistor, comprising: a feed layer on the side surfaces of the epitaxial semiconductor layer, the feed layer disposed between the side surfaces of the epitaxial semiconductor layer and the first semiconductor layer of the first and second heterostructures.



Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813